Title: To John Adams from John Paul Jones, 7 January 1786
From: Jones, John Paul
To: Adams, John


     
      Sir,
      Paris Jany. 7th. 1786.
     
     On the 8th. of October last Mr. Jefferson wrote me a Letter approving of a proposition I had made to him that I should deputize Dr. Bancroft to sollicit the Court of Denmark, through the Danish Minister at London, for the Compensation due for the Prizes made by the Squadron I commanded in Europe and given up to the British by the Danish Government, in the year 1779 in the Port of Bergen in Norway. Mr. Jefferson was also so obliging as to undertake to write to you on the subject, and to pray you to support Dr. Bancroft’s application.
     In consequence of this arrangement I wrote to Dr. Bancroft the 11th. of October, and inclosed the Papers that I thought necessary to give effect to the Application, all which he has of course communicated to you.
     I had two Reasons for proposing the application in this manner. 1st. I intend to return myself to America in the Spring, to render an account of the Business I have concluded with the Court of Versailles. And 2dly. there is no Danish Minister here nor expected here, ’till the Summer. I shall esteem myself personally and particularly obliged by the kind support you are pleased to give Dr. Bancroft’s application.
     I am, with sentiments of great esteem & respect, / Sir / your most obedient / and most humble Servant
     
      PAUL JONES
     
    